     Case 2:18-cv-06742-RGK-PJW Document 109-1 Filed 10/18/19 Page 1 of 4 Page ID
                                      #:3544


1

2

3

4

5

6

7
                            UNITED STATES DISTRICT COURT
8                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
      IN THE MATTER OF THE SEIZURE OF:        CV No. 18-06742-RGK (PJWx)
10
      ANY AND ALL FUNDS HELD IN               [PROPOSED] ORDER
11    REPUBLIC BANK OF ARIZONA ACCOUNTS
      XXXX1889, XXXX2592, XXXX1938,
12    XXXX2912, AND XXXX2500.
13         Pursuant to the application and request of the government, and
14   good cause appearing therefor, the government’s response to the
15   motion to vacate or modify seizure warrants and motion for release of
16   //
17   //
18

19

20

21

22

23

24

25

26

27

28
     Case 2:18-cv-06742-RGK-PJW Document 109-1 Filed 10/18/19 Page 2 of 4 Page ID
                                      #:3545


1    certain untainted funds is extended from October 18, 2019, to October

2    28, 2019.

3          IT IS SO ORDERED.
4    Dated:                                    _______________________________
                                               THE HONORABLE R. GARY KLAUSNER
5                                              UNITED STATES DISTRICT JUDGE
      Presented by:
6

7     NICOLA T. HANNA
      United States Attorney
8     BRANDON D. FOX
      Assistant United States Attorney
9     Chief, Criminal Division
      STEVEN R. WELK
10    Assistant United States Attorney
      Chief, Asset Forfeiture Section
11
        /s/John J. Kucera
12    JOHN J. KUCERA
      Assistant United States Attorneys
13
      Attorneys for Plaintiff
14    UNITED STATES OF AMERICA
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
     Case 2:18-cv-06742-RGK-PJW Document 109-1 Filed 10/18/19 Page 3 of 4 Page ID
                                      #:3546



1                          PROOF OF SERVICE BY MAILING
2          I am over the age of 18 and not a party to the within

3    action.    I am employed by the Office of the United States

4    Attorney, Central District of California.         My business address

5    is 312 North Spring Street, 14th Floor, Los Angeles, CA 90012.

6          On October 18, 2019, I served a copy of: GOVERNMENT’S EX

7    PARTE APPLICATION FOR EXTENSION OF TIME TO FILE RESPONSE TO

8    CLAIMANT LACEY’S SUPPLEMENTAL BRIEFING FOR DOC. 22 (DOC. 105)

9    AND MOVANT LARKIN’S LEGAL AUTHORITY FOR OPPOSITION TO SEIZURE

10   WARRANTS AND BASIS FOR RELIF (DOC. 106); PROPOSED ORDER upon

11   each person or entity named below by enclosing a copy in an

12   envelope addressed as shown below and placing the envelope for

13   collection and mailing on the date and at the place shown below

14   following our ordinary office practices, or by e-mail.

15   TO:   SEE ATTACHED SERVICE LIST

16    X    I am readily familiar with the practice of this office for

17   collection and processing correspondence for mailing.          On the

18   same day that correspondence is placed for collection and

19   mailing, it is deposited in the ordinary course of business with

20   the United States Postal Service in a sealed envelope with

21   postage fully prepaid.

22         I declare under penalty of perjury under the laws of the

23   United States of America that the foregoing is true and correct.

24         I declare that I am employed in the office of a member of

25   the bar of this court at whose direction the service was made.

26         Executed on: October 18, 2019 at Los Angeles, California.

27                                                 /s/ KRYSTIE SOR
                                                   KRYSTIE SOR
28
     Case 2:18-cv-06742-RGK-PJW Document 109-1 Filed 10/18/19 Page 4 of 4 Page ID
                                      #:3547



1                                   SERVICE LIST
2
     James Larkin
3    c/o Kenneth M. Miller
     Ken@KMMillerLaw.com
4    c/o Anthony R. Bisconti
         Thomas H. Bienert
5        Whitney Bernstein
     tbisconti@bienertkatzman.com
6    tbienert@bienertkatzman.com
     wbernstein@bienertkatzman.com
7    c/o James C. Grant
         Robert Corn-Revere
8        Scott Commerson
     jamesgrant@dwt.com
9    bobcornrevere@dwt.com
     scottcommerson@dwt.com
10
11   Michael Lacey
     c/o Erin McCampbell, James C. Grant
12   emccampbell@lglaw.com
     c/o Janey Henze Cook
13   janey@henzecookmurphy.com
     c/o James C. Grant
14       Robert Corn-Revere
         Scott Commerson
15   jamesgrant@dwt.com
     bobcornrevere@dwt.com
16   scottcommerson@dwt.com
     c/o Paul Cambria
17   pcambria@lglaw.com
18
     John Brunst
19   c/o Gary Lincenberg
         Ariel Neuman
20       Gopi Panchapakesan
     gsl@birdmarella.com
21   aan@birdmarella.com
     gkp@birdmarella.com
22
23   Scott Spear
     c/o John Rubiner
24   jrubiner@bkolaw.com
     c/o Bruce Feder
25   bf@federlaw.com
26
27
28
